  

-Cv-03522 Docume 08/30/19 in TXSD P

>

  

Affidavit of Financial Statement

In Forma Pauperis
(Exercise of Constitution — Secured Right)

Date 11/12/18

To:

Southern District Court of TEXAS
Office of the Clerk
515 Rusk Street Houston Territory, Texas Republic
[77002]

Notice of Judges and Officials’ Oath — Bound Obligations and Fiduciary Duties
I Affirm, for the Record, that we do not have, or possess, any gold or silver coins, as
prescribed by United States Constitution Law, which is the lawful money to pay the
restricting demands, conditionally commanded by Employees and Contractors of the
Court. The said restrictions (unconstitutional) are arbitrarily (hindering Due Process) and
imposed for processing these Documents, as stipulated in the United States Constitution
noted above. Therefore, I submit this Writ “In Forma Pauperis”, being an enjoyment and
exercise of my unconditional and Constitutionally - Secured Rights (and not a feudal - fee
- burdened privilege) to timely and speedily enforce Due Process of Law, as noted above.
As an Officer(s) of the Court, you and your assigns are bound (or have taken) a solemn
Oath (See Article VI) to uphold and Support the Constitution for the United States
Republic. Refusal of this ‘Affidavit of Financial Statement’ is construed to deny me
timely ‘Due Process’ and will be a ‘Colorable Act’ to violate my secured exercise of a
Right. Such an act and imposition is a violation of your Official Oath of office. This can
result in additional lawful remedy actions filed against those violating Officers of the

Court, Under Title 18 and Title 42, in their official and private capacities. The Law

Page 1 of 3
-Cv-03522 Docume 08/30/19 in TXSD P

te

always gives a remedy for the people against color of law actions committed by those

     

who violate their Oaths of Office colluding to abridge the Rights secured for the Natural
Beings and the citizens.

Article VI

“All debts contracted and engagements entered into, before the adoption of this
Constitution, shall be as valid against the United States under this Constitution, as under
the Confederation. This Constitution, and the laws of the United States which shall be
made in pursuance thereof; and al] treaties made, or which shal] be made, under the
authority of the United States, shall be the supreme law of the land; and the judges in
every state shall be bound thereby, anything in the Constitution or laws of any State to
the contrary notwithstanding. The Senators and Representatives before mentioned, and
the members of the several state legislatures, and all executive and judicial officers, both
of the United States and of the several states, shall be bound by oath or affirmation, to
support this Constitution; but no religious test shall ever be required as a qualification to
any office or public trust under the United States.

Article 1, Section X

“All debts shall be payable in gold or silver coin”

Amendment V

“No Person shall be deprived of due process of law”

Amendment IX

“The enumeration in the Constitution, of certain rights, shall not be construed to deny or

disparage others retained by the people”

Page 2 of 3
  

-Cv-03522 Docume 08/30/19 in TXSD P

t&

Where rights secured by the Constitution are involved, there can be no rule-making or

  

legislation, which would abrogate them. Miranda v. Arizona 384 US 436, 125:

I respectfully, with ‘Good Faith’ and with Honor, by right to unhindered Due — Process,

submit this ‘Affidavit of Financial Statement’ and Evidence.

Govern yourself accordingly, Oise ; . rf
I Am: dX)

Antoine Ra’id Bey, Authorized Represgntative:
Ex Relatione ANTOINE JERMAINE DAVIS

All Rights Reserved:

U.C.C. 1-207/ 1-308; ULC.C. t-103

Southwest Region/North Amexam Territory

C/o 7943 ELLINGER LN

Houston, Texas Republic [Zip Exempt]
Non-Domestic

Page 3 of 3
Case 4:19-cv-03522 Doc 0/19 in TXSD Page 4 of 13

te

  

    

DEPRIVATION OF RIGHTS UNDER COLOR OF LAW
18 USC 242, 18 USC 876, 18 USC 1001, 42 USC 1987, 18 USC 3231

In re: Cause # 226207501010

ORIGINAL JURISDICTION

“MINISTERS CONSULS AMBASSDORS DIPLOMATS”
Article III, Section 2; Article VI

United States Republic Constitution

Treaty of Peace and Friendship

‘Established Law of the Land’

Federal Question(s):

Constitution, Treaty;

Religious Liberty;
Supreme Court Rulings
Due Process; etc,

Plaintiff(s),

Antoine Ra’id Bey, Natural Person
Vv.

Defendant(s),

RAUL RODRIGUEZ d/b/a “JUDGE”

SHELBY MANUEL d/b/a “CHIEF CLERK”
STEVEN HARRIS d/b/a “DISTRICT ATTORNEY”
R.J.HAINEY d/b/a “HARRIS COUNTY POLICE”

F, GOMEZ d/b/a “HARRIS COUNTY POLICE”

(Hereinafter Defendants)

Page - I - of 10
Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC [-202
Case 4:19-cv-03522 Document 1_ Filed on 08/30/19 in TXSD Page 5of 13

  

+

 

Official Notice is hereby served on the HARRIS COUNTY CRIMINAL COURT AT LAW #13,
HARRIS COUNTY JUSTICE CENTER, 1201 FRANKLIN ST. {5" Floor, HOUSTON, TEXAS
REPUBLIC 77002, all Agents; interested parties; and above named Defendants-all cases and
Jurisdiction / Venue moved to Federal Court PURSUANT TO ARTICLE 20, and 21, of the Treaty of
Peace and Friendship of 1786/1836 between Morocco and united States of America; ARTICLE III,
Section 2 Of the united States Constitution; and TITLE 28 § 1441]- $1446 of the United States Codes,
and reaffirmed by obligatory Official Oaths. All Matters, Complaints, (misrepresented as lawful
CHARGES, etc.), must be filed with Federal Court, the united States Southern District of Texas Court,
Houston Division In care of: 515 RUSK AVENUE, HOUSTON, Texas Republic [77002] pursuant to
Jurisdiction abovementioned.

“The Judicial Power shall extend to all cases, in law and equity, arising under this Constitution, the laws
of the United States, and treaties made, or which shall be made, under their authority;--to all cases
affecting ambassadors, other public ministers and consuls; --to all cases of admiralty and maritime
jurisdictions;--to controversies to which the United States shall be a party;--to controversies between
two or more states;--between a state and citizens of another state;--between citizens of different states;:--
between citizens of the same state claiming lands under grants of different states, and between a state, or
the citizens thereof, and foreign states, citizens or subjects.” Article 3 Section 2 united States Republic
Constitution

“If any of the Citizens of the United States, or any Persons under their Protection, shall have any
disputes with each other, the Consul shall decide between the Parties, and whenever the Consul shall
require any Aid or_Assistance from our Government, to enforce his decisions, it shall be immediately
granted to him.”- ARTICLE 20: Treaty of Peace and Friendship OF 1836 A.D. between Morocco
and the United States

“If any Citizen of the United States should kill or wound a Moor, or, on the contrary, if a Moor shall
kill or wound a Citizen of the United States, the Law of the Country shall take place, and equal Justice
shall be rendered, the Consul assisting at the Trial; and if any Delinquent shall make his escape, the
Consul shall not be answerable for him in any manner whatever.” ARTICLE 21: Treaty of Peace and
Friendship OF 1836 A.D. between Morocco and the United States

Page - 2 - of 10
Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
Case 4:19-cv-03522 Doc i 0/19 in TXSD Page 6 of 13

te

  

      

zs

PARTIES

Plaintiffs

Antoine Ra’id Bey,
Natural Person, In Propria Persona, Sui Juris (not to be confused with Pro se) Aboriginal, Indigenous
Moorish American National,

Defendant(s),

RAUL RODRIGUEZ d/b/a “JUDGE”

Care of HARRIS COUNTY CRIMINAL COURT AT LAW #13, HARRIS COUNTY JUSTICE
CENTER, 1201 FRANKLIN ST. 15" Floor, HOUSTON, TEXAS REPUBLIC 77002; STATE OF
TEXAS RESIDENT

SHELBY MANUEL d/b/a “ASSISTANT COURT CLERK”

In Care of HARRIS COUNTY CRIMINAL COURT AT LAW #13, HARRIS COUNTY JUSTICE
CENTER, 1201 FRANKLIN ST. 15" Floor, HOUSTON, TEXAS REPUBLIC 77002; STATE OF
TEXAS RESIDENT

STEVEN HARRIS d/b/a “ASSISTANT DISTRICT ATTORNEY”

In Care of HARRIS COUNTY CRIMINAL COURT AT LAW #13, HARRIS COUNTY JUSTICE
CENTER, 1201 FRANKLIN ST. 15" Floor, HOUSTON, TEXAS REPUBLIC 77002; STATE OF
TEXAS RESIDENT

R.J|.HAINEY d/b/a “HARRIS COUNTY POLICE”

In Care of HARRIS COUNTY CRIMINAL COURT AT LAW #13, HARRIS COUNTY JUSTICE
CENTER, 1201 FRANKLIN ST. 15" Floor, HOUSTON, TEXAS REPUBLIC 77002; STATE OF
TEXAS RESIDENT

F. GOMEZ d/b/a “HARRIS COUNTY POLICE”

In Care of HARRIS COUNTY CRIMINAL COURT AT LAW #13, HARRIS COUNTY JUSTICE
CENTER, 1201 FRANKLIN ST, 15 Floor, HOUSTON, TEXAS REPUBLIC 77002; STATE OF
TEXAS RESIDENT

Page -3 - of 10
Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
Case 4:19-cv-03522 Doc 0/19 in TXSD Page 7 of 13

*&

   

  

&

 

MULTIPLE GROUNDS FOR REMOVAL

1. Considering I am Antoine Bey, a Moorish American, distinguished from and not
to be identified as ANTOINE JERMAINE DAVIS: [ am not one of your citizens
nor residents, thus, ‘diversity’ is the primal issue at law. Additionally, pursuant to
the United States Justice Department CRM 1508 and TITLE 28 USC 1028(d)(3)
a persons nationality identification card is the primary source of Identification,
thus upon presentment of my national ID to the agents municipal agents of Texas
it should have been recognized as valid pursuant to federal and international law.
Failure of the municipal agents to recognize my national ID is discrimination
against my national origin and a federal and international crime.

2. Pursuant to the United States Supreme Court decision in Younger v. Harris, 401
U.S. 37 (1971): “...when absolutely necessary for protection of constitutional
rights, courts of the United States have power to enjoin state officers from
instituting criminal actions.”

3. It is clearly a violation of claimants constitutionally secured right to not only face
their accuser and have the signed affidavit of fact of claims made against the
accused pursuant to Article 5 and 6 of the united States Constitution, but pursuant

to Article VI of the constitution (supremacy clause) the constitution for the united

Page -4-of 10
Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
Case 4:19-cv-03522 Doc i 0/19 in TXSD Page 8 of 13

tk

    

&

States and all Treaties made shall be the supreme law of the land. It is the
constitutional and treaty right of all Moors, who have issues or disputes with any
citizens of the united States, their right to consul shail not be infringed. See the
Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no Personam
jurisdiction, subject-matter jurisdiction, nor territorial jurisdiction to the united
States over any Moor / Moorish Estate, except those which pertain to article 21,
which applies to the criminal act of killing or wounding a citizen of the respective
nations, to which, the proper venue is consular courts (also see Sundry Free
Moors act of 1790). Thus, any proceedings of a case to which a Moor is a party is
a violation of that Moors constitutionally secured rights. It is written in the treaty:

4. Article 20. /f any of the Citizens of the United States, or any Persons under their
Protection, shall have any disputes with each other, the Consul shall decide
between the Parties and whenever the Consul shall require any Aid or Assistance
from our Government to enforce his decisions it shall be immediately granted to
him.

5. Article 21. /fa Citizen of the United States should kill or wound a Moor, or on
the contrary if a Moor shall kill or wound a Citizen of the United States, the Law
of the Country shall take place and equal Justice shall be rendered, the Consul
assisting at the Trial, and if any Delinquent shall make his escape, the Consul

shall not be answerable for him in any manner whatever....

Page - 5 - of 10
Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
Case 4:19-cv-03522 Document1 Fil 30/19 in TXSD Page 9 of 13

te

6. Treaty is law of land as act of Congress is whenever its provisions prescribe rule

     

      

by which rights of private citizens or subjects may be determined. Head Money
Cases, 112 US 580, 28 L Ed 798, 5 S Ct 247.

7. State statutory provisions must yield to any applicable provisions of any treaty of
the United States with a foreign country, constituting a part of the supreme law of
the land. De Tenorio V McGowan (CAS Miss) 510 F2d 92, adhered to (CAS
Miss) 513 F2d 294, cert den 423 US 877, 46 L Ed 2d 116, 96 S Ct 150 and
later app (CA5 Miss) 589 F2d 911.

8. Treaty lawfully entered into stands on same footing of supremacy as do
Constitution and laws of United States, and it is generally self-operating in that it
requires no legislation by either congress or the state; treaty must be regarded as
part of law of state as much as are state's own statutes, and it may override
power of state even in respect of great body of private relations. Amaya V
Stanolind Oi] & Gas Co. (CA5 Tex) 158 F2d, cert den 331 US 808, 91 L Ed
1828, 67 S Ct 1191, reh den 331 US 867, 91 L Ed 1871, 67 S Ct 1530.

9. Courts cannot go behind treaty for purposes of annulling its effect and
operation. Fellows V Blacksmith, 60 US 366, 15 L Ed 684.

10. Treaty-Based Jurisdiction: The Hague and Montreal Conventions

11. Treaty law also may provide a basis for a State's action independent of the
principles of customary international law. A treaty creates obligations in States
parties to it that may differ from those of customary international law, and it
generally is immaterial whether customary international law points in the same
or in a different direction than the treaty obligation. See, e.g., The Tunis and

Page - 6 - of 10

Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
  

x

12.

[3

Case 4:19-cv-03522 Doc il 0/19 in TXSD Page 10 of 13

  

   

te

Morocco Nationality Decrees Case, (Great Britain v. France) 1923 P.C.1.J. (ser.
B) No. 4, at 24 (Feb. 7) (Permanent Court of International Justice, predecessor of
the International Court of Justice (“ICJ”’), recognizing that a country’s treaty
obligations could supersede the general norms of customary international law for
the purpose of determining which questions of nationality fall within the domaine
reservé of a State); see also Clive Parry, The Sources and Evidences of
International Law 33 (1965) (“[I]f two or more States have unequivocally agreed
to something by treaty, in relation to the matter in hand nothing other than the

treaty has much relevance.”’). https://caselaw.findlaw.com/us-2nd-

circuit/1169653. html

The exercise of criminal jurisdiction was also provided for in a treaty with
Morocco, 8 Stat. 100, by virtue of a most-favored-nation clause and by virtue of a
clause granting jurisdiction if "any. . . citizens of the United States . . . shall have
any disputes with each other." The word "disputes" has been interpreted by the
International Court of Justice to comprehend criminal as well as civil disputes.
France v. United States, I. C. J. Reports 1952, pp. 176, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244; Tunis, 8 Stat. [354 U.S, 1, 62] 157; and Muscat, 8
Stat. 458, contained similar "disputes" clauses. 9. United States Supreme Court
REID y. COVERT, (1956) No. 701. Argued: May 3,1956 Decided: June 1],
1956

To date, there has never been a witness or corpus delecti to either enter a verbal or
written affidavit of fact and claim or dispute against the appellant thus violating

the 5" and 6" Amendment clause of the constitution.
Page - 7 - of 10

Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
Case 4:19-cv-03522 Document 1 Fil n 0/19 in TXSD Page 11 of 13

te

14. Amendment 5 - Protection of Rights to Life, Liberty, and Property: No person

     

      

Shall be held to answer for a capital or otherwise infamous crime unless on a
presentment or indictment of a grand jury, except in cases arising in the land or
naval forces, or in the militia, when in actual service in time of war or public
danger; nor shall any person be subject for the same offense to be twice put in
Jeopardy of life or limb; nor shall be compelled in any criminal case to be a
witness against himself, nor be deprived of life, liberty, or property without due
process of law; nor shall private property be taken for public use without just
compensation.

15. Amendment 6 - Rights of Accused Persons in Criminal Cases: Jn all criminal
prosecutions, the accused shall enjay the right to a speedy and public trial by an
impartial jury of the state and district wherein the crime shall have been
committed, which district shall have been previously ascertained by law, and to
be informed of the nature and cause of the accusation; to be confronted with the
witnesses against him; to have compulsory process for obtaining witnesses in his
favor; and to have the assistance of counsel for his defense....

16. If this is a Criminal Matter, there must exist an injured party, of which I would be
obligated to make remedy to. If this is a Civil Matter, there must be an injured
party, or property, even unto a preponderance of evidence. If this is an
Administrative Court (Traffic Court) as well, there must be an injured party as
defined in the established Rule of Law, submitted in Exhibit A: Board of Trade v.
Olson, 262 US 1; 29 ALR 2d 105.

Page - 8 - of 10

Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
Case 4:19-cv-03522 Docum Fi| 0/19 in TXSD Page 12 of 13

te

17. [f the state courts continue with their unlawful prosecution and or conviction, they

     

   

=

will be violating the claimants civil, national and human rights. As stated in

the United States Court of Appeals, Sixth Circuit case: Peoples v, City of Detroit,
344; there can be no right of claim based on ‘race’, as it is a person’s nationality
that determines their political and legal status, which gives them not only standing
at law, but the right to sue and enforce their constitutionally secured rights United
States Court of Appeals, Sixth Circuit. PEEPLES y. CITY OF DETROIT

344, Nos. 17-1222. Decided: June 01, 2018

RELIEF

|. The claimants rights secured in the constitution is to: be confronted with the witness or accuser
and injured party bring claims or accusations against them, which the State court is denying that
right; and

2. To have the case litigated with consuls present as stated in the treaty of 1787, which the State
courts are denying said right;

3. Since my rights have clearly been violated [ demand as remedy All UNCONSTITUTIONAL
Citations — Suit / (misrepresented) Bill of Exchange: Number 226207501010 and any other
‘Order’ or ‘Action’ associated with it / them, to be dismissed and expunged for the record on its
face and merits; or, otherwise, be brought before a legitimately - delegated, and competent

‘Court of Law’ of International jurisdiction / venue;

4. Defendant RAUL RODRIGUEZ d/b/a “JUDGE” is being sued for $75,000 for compensatory
damages and $75,000 for punitive damages in its official capacity for the deprivation of rights of

claimant;

5. Defendant SHELBY MANUEL d/b/a “ASSISTANT COURT CLERK” is being sued for
$75,000 for compensatory damages and $75,000 for punitive damages in its official capacity for

the deprivation of rights of claimant;

Page - 9 - of 10
Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
Case 4:19-cv-03522 Document 1. Filed on 08/30/19 in TXSD Page 13 of 13

  

&

  

6. Defendant STEVEN HARRIS d/b/a “ASSISTANT DISTRICT ATTORNEY”, is being sued for
$75,000 for compensatory damages and $75,000 for punitive damages in its private capacity for

the deprivation of rights of claimant;

7. Defendant R.J. HAINEY d/b/a “HARRIS COUNTY POLICE” is being sued for $75,000 for
compensatory damages and $75,000 for punitive damages in his private capacity for the

deprivation of rights of claimant;

8. Defendant F. GOMEZ d/b/a “HARRIS COUNTY POLICE”, is being sued for $75,000 for
compensatory damages and $75,000 for punitive damages in his private capacity for the

deprivation of rights of claimant;

TRIAL BY JURY OF MY OWN PEERS WAS, AND IS, DEMANDED

I declare under the penalty of perjury under the law of the united States Republic that the above
is true and correct to the best of my knowledge and honorable intent.

Day 19, AUGUST, 2019 = 1439 M.C.

I Am: (ste. ea ‘San

Authorized Representative Natural Person, In Propria Persona: All neh Reserved: U.C.C. |-207 / 308; U.C.C. 1-103

Antoine Ra’id Bey

C/O 7943 ELLINGER LN

HOUSTON, Texas Republic [zip exempt]
Phone: 312-934-5101

Page - 10 - of 10
Notice to the agent is notice to the principal, Notice to the principal is notice to the agent;
UCC 1-202
